Title: To Thomas Jefferson from Tench Coxe, 5 April 1801
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Lancaster Pa. April 5th. 1801

Public Business having called me to Philada. on the 10th. of March, I did not receive your favor of the 11th. Feby till the 31st. ultimo. The book accompanied it. It was my intention that the papers N. 1. to 8 should have remained in your library, as I have another copy of the Book, and the question of the commencement of violations of neutral trade is very important. The rise and progress of that business was a subject to which I had constantly attended; and I found the facts, when offered to men of opinions opposite to my own, often produced impression. I have therefore sent the Book to Mr. Madison and asked him to retain it. Every thing that will refresh his memory of events before his retirement, will be useful.
It is only in consequence of the request of the gentleman with whom I was bred to Business, that I take the liberty to mention his name and character, & his son in law to you. The former, Moore Furman Esquire, is a native & again a resident of New Jersey. He was many years a partner of my father in trade at Philada., but has since returned to Trenton. He is a man of Business, and excellent private Character, a good merchant in the foreign & domestic line, quick in correspondence and accounts, a sincere and steady whig & republican from 1775 to this hour. He was a quarter Master in Jersey under Genl. Greene, has been, many years since, Sherriff of Hunterdon and since the War, Mayor of Trenton.
His Son in Law Col. Peter Hunt is of the same principles and lives in the Lamberton part of Trenton. I believe the Jersey Legislature deprived them both of offices on that account.
I am very apprehensive from your last letter (of 26 Mar) to the Governor, that he has repeated his notice of me to you. I do assure, Sir, that it was without my request or knowledge, and much against my wishes. I have never taken a measure to procure an application to you, but in the case of Mr. Dawson. My views then were only to facilitate your communications thro a gentleman, that venerates you and regards me as a friend. I cannot expect to escape those violent jealousies, which energy and zeal excite among my own party; and which have shewn themselves in force, but in vain, in our state government. I thought it prudent therefore to provide an unexceptionable channel thro which I might be afforded an opportunity of explanation. The Governors distance from you rendered him unsuitable, otherwise I believe I should have found him a partial friend.  From his particular station, I thought it improper to trouble him.—With perfect respect, I have the honor to be, Sir,
yr. mo. obdt & hble Servt

Tench Coxe

